Citation Nr: 1541642	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  13-29 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to March 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2013 rating decision in which the RO, inter alia, denied service connection for bilateral hearing loss.  In May 2013, the Veteran filed a notice of disagreement (NOD).  In September 2013, the RO issued a statement of the case (SOC), and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2013.  

In May 2014, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  The Veteran was informed in June 2014 that a transcript from that hearing was not able to be produced and that he had the opportunity to testify during another Board hearing if he so desired.  In a June 2014 statement, the Veteran elected not to appear at another hearing.  

In May 2015, the Board remanded this matter for further development.  

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.  

2.  Although the Veteran has credibly asserted in-service noise exposure, and currently has bilateral hearing loss disability for VA purposes, his hearing loss was not present during service, or credibly shown until years after service, and the weight of the competent, medical opinion evidence on the question of medical nexus weighs against the claim. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter received by the Veteran in March 2012, sent prior to the initial unfavorable decision issued in April 2013, advised the Veteran of the evidence and information necessary to substantiate his service connection claim and his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

VA has also satisfied its duty to assist the Veteran in the development of his claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In this regard, service treatment records as well as post-service private treatment records and reports of VA examinations and opinions have been obtained and considered.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, his representative, on his behalf, and his wife and friends, on his behalf.  The Board finds that no additional RO action to further develop the record in connection with the claim, prior to appellate consideration, is required.  

The Veteran reported in a June 2014 statement that he received treatment for his bilateral hearing loss a year after his military service.  However, he noted that he was unable to obtain these records, as the office had closed down.  Furthermore, the Veteran has not provided appropriate authorization for VA to obtain such records.  The Board notes that the duty to assist is a two-way street.  If the Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, the Board finds that the RO fulfilled its duty to assist to the extent possible.  

As noted above, in May 2015, the Board remanded the claim, seeking further development.  The Board instructed the AOJ to request any additional information regarding medical treatment.  Thereafter, the RO was directed to obtain an addendum VA opinion with respect to the Veteran's bilateral hearing loss, as the April 2013 VA opinion did not consider all evidence of record.  The addendum opinion was to address a private doctor's opinion and the Veteran's statements.  The VA examiner was also to ensure that the Veteran's in-service audiograms were properly converted in identifying any threshold shifts.  Finally, the AOJ was to readjudicate the Veteran's claim in a supplemental SOC.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In the present case, in June 2015, the AOJ sent a letter to the Veteran requesting information concerning medical treatment, to which the Veteran did not respond.  In August 2015, the VA examiner provided an addendum opinion that is adequate for adjudication of the claim.  The examiner reviewed the record and provided an opinion with adequate rationale for conclusions drawn, as will be discussed further below.  Finally, the Veteran's claim was readjudicated in a SSOC in August 2015.  Accordingly, the Board finds that the AOJ has substantially complied with the Board's remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal. Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App.537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id., also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss as an organic disease of the nervous system and therefore a chronic disease subject to presumptive service connection. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease; or (b) when a chronic disease is not shown as such during service, by evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.   

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss (38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, when testing results at the time of separation from service do not meet the requirements for establishing hearing loss under 38 C.F.R. § 3.385, service connection may still be established "by submitting evidence that the current disability is casually related to service."  Id.  

The Veteran contends that he was exposed to significant noise while in service, to include gunfire and loud noise from headphones while working as a radio operator.  The Veteran contends that he reported hearing difficulty while in service, which was never documented because he received no treatment.  He further notes that his hearing difficulty has continued to the present time. 

The Veteran's service treatment records reflect no complaints, findings, or diagnoses relating to hearing impairment.  His DD Form 214 documents his military occupational specialty as a radio operator.  

The Board notes that prior to October 31, 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, where applicable, the ASA standards have been converted to ISO-ANSI standards.  In this regard, the ASA pure tone thresholds as noted in the Veteran's service treatment records (STRs) are represented by the digit not contained in parentheses, while the converted ISO-ANSI pure tone threshold are contained in the parentheses.

On June 1965 entrance examination, audiometric testing revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15 (30)
5 (15)
5 (15)
0 (10)
0 (5)
LEFT
5 (20)
5 (15)
5 (15)
0 (10)
0 (5)

Audiometric testing conducted on February 1967 separation examination revealed pure tone thresholds, in decibels, as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
5 (15)
-
5 (10)
LEFT
5 (20)
5 (15)
5 (15)
-
5 (10)

According to the April 2013 VA examiner, these tests indicate normal hearing bilaterally.  

Post-service treatment records dated in May 2011 includes an audiogram revealing pure tone thresholds, in decibels, as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
60
70
60
70
70
LEFT
90
80
80
80
90

The Veteran was noted to have severe hearing loss in the right ear and profound hearing loss in the left ear.  

A January 2012 private audiogram reflects pure tone thresholds, in decibels, as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
60
60
60
60
60
LEFT
65
75
60
60
60

Furthermore, an April 2013 VA examination included audiometric testing.  Such testing revealed pure tone thresholds, in decibels, as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
55
50
55
50
50
LEFT
55
50
55
50
55

The Board notes that these post-service testing results indicate hearing loss to the extent recognized as a disability for VA purposes.  See 38 C.F.R. § 3.385 (2015).  Thus, competent evidence establishes that the Veteran has the currently claimed disability.  

Moreover, although service treatment records document no specific incident of acoustic trauma, the Veteran's DD-214 references a military occupational specialty of radio operator, and he has competently asserted in-service noise exposure.  As the Board has no reason to question the veracity of the Veteran's assertions in this regard, the Board accepts the Veteran's assertions as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154 (2015).  Thus, in-service injury-specifically, in-service noise exposure-is established.

Thus, the remaining question is whether there exists a medical nexus between the current disability and the Veteran's in-service noise exposure.  

The evidence of record related to nexus includes a May 2013 private opinion, the April 2013 VA examiner's opinion, and the August 2015 VA examiner's addendum opinion, as well as various lay statements by the Veteran and others.  

The April 2013 VA examiner opined that the Veteran's current hearing loss was less likely than not related to his military noise exposure.  In explaining the conclusion, the examiner noted normal hearing at enlistment and discharge, as well as no significant shift in hearing when comparing his hearing test at separation to the hearing test when he entered service.  Furthermore, the examiner noted that the Veteran's pattern of hearing loss was not consistent with hearing loss as a result of noise exposure.  

A May 2013 private physician's letter includes an opinion that the Veteran's bilateral hearing loss is more likely than not caused by his military service.  

In an August 2015 addendum opinion, the VA examiner again opined that the Veteran's hearing loss was less likely than not incurred in or caused by his military service.  The examiner noted no significant shift in hearing at any frequency from entrance to discharge from service, even after converting audiometric results from ASA to ISO-ANSI.  Furthermore, the examiner noted that the Veteran's pattern of hearing loss was not a pattern seen with a history of noise exposure or as a result of noise exposure as described by the Veteran.  The examiner commented on the other hearing tests of record, indicating that they too showed flat sensorineural hearing loss, a pattern not consistent with a history of noise exposure as described by the Veteran.  With respect to the May 2013 private physician's opinion, the examiner commented that the private physician was not a specialist in ear, nose and throat and likely did not have the benefit of the Veteran's service treatment records in forming such opinion.  The VA examiner concluded that there was no evidence that the Veteran had hearing loss in service or within a year following separation from service.  

As the VA examiner providing the August 2015 opinion considered all of the pertinent evidence of records and provided a complete rationale, relying on and citing to the records reviewed, and offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two, the Board accords great probative weight to such opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Such is consistent with the April 2013 opinion and the other evidence of record.  

The only contrary medical opinion of record is the May 2013 private opinion.  However, the private physician provided no rationale to support such opinion.  Thus, the Board affords it of little probative value.  Thus, the preponderance of the evidence is against a finding of nexus between the Veteran's current hearing loss and his military service.  

In its analysis, the Board has considered the statements from the Veteran and others on his behalf purporting to linking his current bilateral hearing loss to his military service, particularly, noise exposure therein.   In this regard, a March 2012 buddy statement from the Veteran's lifelong friend notes that the Veteran had hearing problems when he returned from military service.  The Veteran's wife noted in a March 2012 statement that she met the Veteran in May 1967, after his discharge from service, and immediately noticed his trouble distinguishing words and hearing conversations in places with high noise levels.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 53.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, supra; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In the present case, the Veteran is competent to report the existence of symptoms of diminished symptoms he has experienced, when those symptoms began, and the noise to which he was exposed in service.  His wife and friend are also competent to report what they witnessed from the Veteran, specifically his difficulty hearing upon returning home after service.  This is because these are matters that require only personal knowledge, as they come to a person through his or her senses.  See Layno, 6 Vet. App. at 470.  However, the Veteran is not competent to attribute his hearing loss to any in-service event, injury, or disease. He has not demonstrated that he has the medical training and/or expertise to determine the etiology of hearing loss and is, thus, a layperson in this regard.  While it is in error to categorically reject layperson nexus evidence as incompetent, the Board is allowed to consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  

However, the Veteran's statements purporting  to relate his current hearing loss to his military service does not involve a matter within the realm of knowledge of a layperson.  Rather, such is a complex question that requires expertise.  Specifically, it involves the impact of acoustic trauma and loud noises on the auditory functioning of the ear.  Thus, the probative VA examiners' opinions discussed above, which support a finding that it is not likely that any current hearing loss is a result of military service, constitute the only competent, probative  evidence of record on the nexus element of the claim..  

Furthermore, to the extent that the Veteran has alleged a continuity of symptoms of diminished hearing since military service, the Board finds that such statements are inconsistent with his February 1967 report of medical history, which was completed at the time of his separation from service, wherein he specifically denied any ear problems.  The Board also finds his statements regarding the onset of hearing loss and the continuity of symptomatology to be inconsistent with the other evidence of record and made under circumstances indicating bias or interest.  See Caluza, supra (in weighing credibility, however, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  

In this regard, the evidence of record first shows hearing loss to an extent recognized as a disability by VA in May 2011, over 44 years after separation from service, despite the Veteran's statements that his hearing loss began in service which were advanced while seeking compensation benefits from VA.  The Veteran reports that he sought treatment within a year following discharge from service. No objective evidence documenting such is of record, and, and the Veteran is not competent to report audiometric testing or to opine whether such showed hearing loss to an extent recognized as a disability by VA on the basis of lay assertions, alone.  Thus, competent, probative evidence of record does not support a finding of hearing loss within the one-year presumptive period for establishing service connection for hearing loss as a chronic disease, pursuant to 38 C.F.R. §§ 3.307.  3.309.  Moreover, the clinical evidence of record fails to show that hearing loss manifested until May 2011.  The record is devoid of any evidence of hearing loss prior to May 2011.  

Therefore, the Board finds that the current lay assertions purporting to establish a continuity of symptoms of diminished hearing since service to be inconsistent with the contemporaneous evidence of record, and are, thus, not credible.  Consequently, presumptive service connection, to include on the basis of continuity of symptomatology, for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

For all the foregoing reasons, the claim for service connection for bilateral hearing loss must be denied.  In reaching this conclusion, the Board considered the applicability of the benefit-of- the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski,1 Vet App. 49, 53-56 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


